                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         LAURA MATTEUCCI,
                                   4                                                       Case No. 18-cv-07545-YGR
                                                       Plaintiff,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         SUTTER BAY HOSPITALS DBA MILLS-
                                   7     PENINSULA MEDICAL CENTER,
                                   8                   Defendant.

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                    PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, December 9, 2019 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED FOR PRIVATE MEDIATION       TO BE
                                                                                              August 9, 2019
                                        COMPLETED BY:
                                  14
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Immediate; Motions under FRCP Rule
                                  15
                                        PLEADINGS:                                            16(b)(4)
                                  16
                                        NON-EXPERT DISCOVERY CUTOFF:                          October 31, 2019
                                  17
                                        DISCLOSURE OF EXPERT REPORTS:
                                  18                                                          Opening: November 26, 2019
                                        ALL EXPERTS, RETAINED AND NON-RETAINED,
                                  19    MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: December 18, 2019
                                        WITH FRCP 26(A)(2)(B):
                                  20
                                        EXPERT DISCOVERY CUTOFF:                              January 15, 2020
                                  21
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS TO             Heard on 35-day notice; filed January 31,
                                  22    BE HEARD BY:                                          2020.
                                  23
                                        COMPLIANCE HEARING (SEE PAGE 2)                       Friday, May 15, 2020 at 9:01 a.m.
                                  24
                                        JOINT PRETRIAL CONFERENCE STATEMENT:                  May 22, 2020
                                  25
                                        PRETRIAL CONFERENCE:                                  Friday, June 5, 2020 at 9:00 a.m.
                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                   1    TRIAL DATE:                                            Monday, June 22, 2020 at 8:30 a.m. for
                                                                                               Jury Trial
                                   2

                                   3          Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall
                                   4   meet and confer in advance of the Pretrial Conference. The compliance hearing on Friday, May
                                   5   15, 2019 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial
                                   6   Setting Instructions and are in compliance therewith. The compliance hearing shall be held in the
                                   7   Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   8   days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   9   STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  10   comply. If compliance is complete, the parties need not appear, and the compliance hearing will
                                  11   be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  12   statement in a timely fashion. Failure to do so may result in sanctions.
Northern District of California
 United States District Court




                                  13          As set forth above, the parties are REFERRED to private mediation. The parties shall
                                  14   provide the Court with the name of an agreed-upon mediator and date of mediation by April 19,
                                  15   2019 by filing a JOINT NOTICE. A compliance hearing regarding the name of the agreed-upon
                                  16   mediator and date of mediation shall be held on Friday, April 26, 2019 on the Court’s 9:01a.m.
                                  17   calendar, in the Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. By
                                  18   April 19, 2019, the parties shall file either the JOINT NOTICE or a one-page JOINT STATEMENT
                                  19   setting forth an explanation for their failure to comply. If compliance is complete, the parties need
                                  20   not appear, and the compliance hearing will be taken off calendar. Telephonic appearances will be
                                  21   allowed if the parties have submitted a joint statement in a timely fashion.
                                  22          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  23   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  24   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  25          IT IS SO ORDERED.
                                  26   Dated: April 3, 2019
                                  27                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
                                                                                         2
